Citation Nr: 0512069	
Decision Date: 04/20/05    Archive Date: 05/11/05

DOCKET NO.  95-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, to include organic brain syndrome with personality 
disorder and depressive syndrome.


REPRESENTATION

Appellant represented by:	John P. Galligan, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1971.  Subsequently, he had periods of active duty for 
training during service in the Texas Army National Guard from 
November 1977 to May 1980 and from July 1982 to January 1984.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 1994 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A decision by the Board dated February 23, 2000, denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the veteran-appellant 
and the Secretary of Veterans Affairs, vacated the Board's 
February 23, 2000, decision, and remanded the case to the 
Board for further proceedings, to include compliance with the 
Veterans Claims Assistance Act of 2000.

A decision by the Board dated March 7, 2002, denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the Court, which, upon a joint motion by the veteran-
appellant and the Secretary of Veterans Affairs, vacated the 
Board's March 7, 2002, decision, and remanded the case to the 
Board for further proceedings.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, the 
United States will pay to any veteran thus disabled and who 
was discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or pre-existing injury or disease 
was aggravated, compensation, but no compensation shall be 
paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2004).

Active duty for training (ACDUTRA) includes full-time duty in 
the Armed Forces performed by Reserves for training purposes 
and full-time duty performed by members of the National Guard 
of any state under 32 U.S.C. § 316, 502, 503, 504, or 505 or 
the prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(c) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where a preservice disability 
underwent an increase in severity in service, there is a 
presumption of aggravation; clear and unmistakable (obvious 
or manifest) evidence is required to rebut the presumption of 
aggravation.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a)(b) (2004).  The Court has held that, given the 
plain meaning of 38 U.S.C. 1153 and the purposes of veterans 
disability laws, temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In the instant case, the veteran contends that he has a 
current neuropsychiatric disorder, to include organic brain 
syndrome with personality disorder and depressive syndrome, 
which is etiologically related to a head injury during his 
period of active service.  In the alternative, the veteran 
contends that he had a neuropsychiatric disorder, to include 
organic brain syndrome with personality disorder and 
depressive syndrome, which pre-existed his entrance upon 
National Guard service and which was aggravated during such 
service.  The Board notes that entitlement to service 
connection for a neuropsychiatric disorder, to include 
organic brain syndrome with personality disorder and 
depressive syndrome, on the basis that such disorder was 
aggravated during National Guard service would require a 
showing that the claimed pre-existing disorder was aggravated 
during one or more periods of ACDUTRA.  See 38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.6 (2004).

With regard to the claim that a current neuropsychiatric 
disorder, to include organic brain syndrome with personality 
disorder and depressive syndrome, is etiologically related to 
a head injury during his period of active service, the Board 
notes that the veteran's service medical records reveal that, 
in October 1969, the veteran who had been drinking was found 
naked in a building near an airstrip.  He claimed to have 
been hit over the head and stated that he recalled the blow.  
After a physical examination, a treating service department 
physician reported that there was no evidence of a blow to 
the head.  In a report of medical history for separation from 
active service in March 1971, the veteran stated that he had 
or had had depression or excessive worry, loss of memory, and 
nervous trouble.  Examination of those complaints resulted in 
negative findings, and the psychiatric and neurologic 
clinical evaluation of the veteran produce normal findings.  

With regard to the claim that a current neuropsychiatric 
disorder, to include organic brain syndrome with personality 
disorder and depressive syndrome, is etiologically related to 
a head injury during his period of active service, the Board 
has found that a medical examination and opinion is necessary 
to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2004).  VA 
obtained a medical opinion from a VA brain and spinal cord 
examiner in January 1999.  However, the joint motion by the 
parties before the Court stated that the opinion of that 
examiner "may be equivocal."  Therefore, another brain and 
spinal cord examination and opinion are necessary to decide 
the claim, and this case will be remanded for that purpose.  

With regard to the claim that a neuropsychiatric disorder, to 
include organic brain syndrome with personality disorder and 
depressive syndrome, pre-existed the veteran's entrance upon 
National Guard service and was aggravated during such 
service, a remand by the Board to the RO in August 1997 
directed that certification of the veteran's periods of 
ACDUTRA in the Army National Guard/Army Reserves be obtained.  
The Board notes that, in December 1998, the RO received a 
copy of the veteran's Texas Army National Guard separation 
document but that certification of the veteran's periods of 
ACDUTRA has not been obtained.  That information is, the 
Board finds, necessary to decide the appeal and should be 
obtained by the AMC while this case is in remand status.  

In addition, the Board notes that VA has received reports of 
medical examinations conducted at the times of the veteran's 
entrances upon National Guard service in November 1977 and in 
July 1982 but VA has not received any service medical records 
compiled by the Texas National Guard during the veteran's 
periods of ACDUTRA.  Those records, if any, are also 
necessary to decide the appeal and should be obtained by the 
AMC while this case is in remand status.   

Finally, the Board notes that, in December 1994, a private 
psychiatrist who was treating the veteran for a depressive 
syndrome stated that, " [the veteran's] condition was 
certainly exacerbated by his experience in the National 
Guard..."  The treating psychiatrist did not explain this 
statement, provide a rationale for the statement, or relate 
any exacerbation of the veteran's depressive syndrome to one 
or more periods of ACDUTRA.  The Board finds that while this 
case is in remand status an attempt should be made by the AMC 
to obtain clarification of the December 1994 statement by the 
private psychiatrist.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should contact the Texas 
National Guard and request that 
organization to provide: a certification 
of the specific dates of all periods of 
ACDUTRA served by the veteran during the 
periods November 1977 to May 1980 and 
from July 1982 to January 1984; and the 
service medical records, if any, compiled 
by the Texas National Guard related to 
the veteran.  In the event that the Texas 
National Guard states that service 
medical records were retired to a 
depository or custodian, the AMC should 
attempt to obtain such records from the 
depository or custodian.  With regard to 
the attempts to obtain certification of 
the specific dates of the veteran's 
periods of ACDUTRA and his Texas National 
Guard service medical records, if any, 
the AMC must comply with the provisions 
of 38 C.F.R. § 3.159(c)(2) (2004).

2.  The AMC should write to Samuel G. 
Lusk, MD, of Austin Regional Clinic 
Mental Health Associates, 9020-I Capital 
of Texas Highway, Austin, Texas, 78759, 
and provide him with copies of his 
December 30, 1994, statement and of the 
Texas National Guard's certification of 
the veteran's specific dates of ACDUTRA 
and of any Texas National Guard service 
medical records which the AMC obtains.  
The AMC should request that Dr. Lusk 
review his December 30, 1994, statement 
and the Texas National Guard documents 
and clarify whether his December 30, 
1994, statement that, " [the veteran's] 
condition was certainly exacerbated by 
his experience in the National Guard..." 
related to one or more periods of ACDUTRA 
as opposed the entire period of time 
between the veteran's entrance upon 
National Guard service and the end of 
same.

3.  The AMC should then arrange for the 
veteran to undergo a brain and spinal 
cord examination by a physician with 
appropriate training and expertise.  It 
is imperative that the examining 
physician review the pertinent medical 
records and other documents in the 
veteran's claims file and that the 
examiner be provided with a separate copy 
of this remand.  The examiner should 
respond to the following questions:  
(a)	What are the appropriate diagnoses, 
if any, of the veteran's current 
neuropsychiatric disorder?
(b)	Is it more likely (greater than 50 
percent probability), less likely (less 
than 50 percent probability), or at least 
as likely as not (50 percent probability) 
that the current neuropsychiatric 
disorder(s) is/are etiologically related 
to a claimed blow to the head in October 
1969 during the veteran's period of 
active service, or any other incident of 
such service?
(c)	At entrance upon National Guard 
service in November 1977 did the veteran 
have a neuropsychiatric disorder or 
disorders?
(d)	At entrance upon National Guard 
service in July 1982 did the veteran have 
a neuropsychiatric disorder or disorders?
(e)	In the event that you find that the 
veteran had a neuropsychiatric disorder 
or disorders which pre-existed either or 
both of his entrances upon National Guard 
service, is it more likely (greater than 
50 percent probability), less likely 
(less than 50 percent probability), or at 
least as likely as not (50 percent 
probability) that the underlying 
condition, as contrasted to symptoms, of 
such disorder or disorders was/were 
worsened during one or more periods of 
ACDUTRA?  A rationale for all opinions 
expressed should be provided.   

4.  The AMC should then re-adjudicate the 
veteran's claim.  If the AMC denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




